Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received on April 26, 2022 is acknowledged and entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are free of the prior art because the claims are drawn to a method of improving yield consisting of applying an effective amount of (S)-abscisic acid (ABA) and malic acid (MA) to a dicotyledonous plants of lettuce, soybean and cucumber where the weight ratio of ABA to MA is from about 3.3:1 to about 1:10.  The dicotyledonous plant is subject to drought stress conditions or not stressed conditions.  CN106542912A does not teach applying an effective amount of ABA to MA of weight ratio from about 3.3:1 to about 1:10.  None of the references teach the weight ratio effective amount of ABA to MA to dicotyledonous plants.  Inventors have shown unexpected results with the claimed weight ratio of ABA to MA, for example, in Table 2 (cucumber ABA 100 ppm + MA 30 ppm), Table 11 (lettuce ABA 300 ppm + MA 1000 ppm) and Table 22 (soybean ABA 6g/HA + MA 60g/HA).

       Conclusion
	Claims 1-2 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977. The examiner can normally be reached M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661